Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 June 2022.
Claims 1-20 are pending and 1-11 are examined.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Analysis for Independent Claim 1:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claim 1 is rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claim 1 is rejected under 35 USC §101 because the claimed invention is directed to a method, which is statutory category of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claim and the other claims recite process to offset an environmental impact of a trip in a vehicle, the process comprising the steps of determining a first, second, and third environmental impact, and the corresponding offsetting option to each of the first, second, and third environmental impact, and undertaking the first, second, and third offsetting options.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements to determine a first, second, and third environmental impact, and the corresponding offsetting option to each of the first, second, and third environmental impact, and undertake the first, second, and third offsetting options are recited at a high level of generality (i.e. as a general means of gathering data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The undertaking step is also recited at a high level of generality (i.e. as a general means of outputting result from the determining steps), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   The “offsetting options” merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose processor.  The undertaking step is recited at a high level of generality and is merely automates the determining steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the performing and identifying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that “[0002] As the awareness of environmental issues has grown, travelers have often sought out ways to evaluate an environmental impact of their activities, and if possible, offset a portion or all of the environmental impact”.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Analysis for Dependent Claims 2-11:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-11 are directed to “a method’. The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”.
Claims 2-11 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-11 are directed to the judicial exception of a mental process.
Claims 2-11 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 11 applies. Claims 2-11 are directed to the judicial exception of a mental process.
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-11 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-11 are not integrated into a practical application.
Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-11 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-11 fail to claim anything significantly more than the judicial exception.
Conclusion:
Dependent claims 2-11 are directed to the abstract idea of a mental process.  Accordingly, claims 2-11 are not patent eligible.  Overall, claims 1-11 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claim 3 recites “a trip of the vehicle” which is indefinite and unclear whether a trip is referred to the trip as recited in the preamble of claim 1.  For examination purpose, a trip as recited in claim 3 refers to the trip as recited in the preamble of claim 1.   Appropriate correction is required.
Claims 6-8 recite “a plurality of different of classes of entities” which is indefinite and unclear.  Does the phrase mean “a plurality of different classes of entities” or “a plurality of differences of classes of entities”?  For examination purpose, the phrase means “a plurality of different classes of entities”.   Appropriate correction is required.
Claim 7 recites “the plurality of different of classes of entities interacting with the vehicle are selected from a group consisting of: a designer of the vehicle, a tester of the vehicle, a manufacturer of the vehicle, a supplier of a component for the vehicle, a purchaser of the vehicle, an operator of the vehicle, and a user of the vehicle (Pacheco: carbon trading options for vehicle driver and vehicle manufacturer” which is indefinite and unclear as a Markush claim.  The Markush grouping of different of classes of entities is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: entities of a designer, a tester, a manufacturer, a supplier, a purchaser, an operator, and a user does not share both a single structural similarity.  Designer/tester/manufacturer is company/non-human while purchaser/operator/user is human.  Further, there is no common use because all entities do not ‘use” a vehicle.
As “an improper Markush grouping, the claim should also be rejected under 35 U.S.C. 112(b) if one skilled in the art cannot determine the metes and bounds of the Markush claim due to an inability to envision all of the members of the Markush grouping. In other words, if a boundary cannot be drawn separating embodiments encompassed by the claim from those that are not, the claim is indefinite and should be rejected under 35 U.S.C. 112(b)”. See MPEP § 2117 and MPEP § 2173.05(h).  Appropriate correction is needed. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The following is a quotation of 35 U.S.C. §112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claims upon which they depend.  
Claim 1 has already recited substantially the same limitation of claim 3 in which claim 1 has already recited the second environment impact include usage of the vehicle in a trip of the vehicle.  As such, claim 3 fails to further limit the subject matter of calim 1 upon which claim 3 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. §103 as being unpatentable over Bachmann, et al., Environmental analysis of innovative sustainable composites with
potential use in aviation sector—A life cycle assessment review, Science China, 60(9):1301-1317, August 3, 2017 in view of Pacheco, US 20150324807 (A1).  
As to claim 1, Bachmann teaches a process to an environmental impact of a trip in a vehicle, the process comprising the steps of:
determining a first environmental impact from at least a portion of a production stage of the vehicle (Fig. 3 and related text shows composite production plus assembly);
determining a second environmental impact from at least a portion of a usage stage of the vehicle (Fig. 3 and related text shows use phase);
determining a third environmental impact from at least a portion of an end of life stage of the vehicle (Fig. 3 and related text shows end of life).
Bachmann suggests a life cycle assessment with potential use in aviation for sustainability (title) but Bachmann does not explicitly suggest the method to offset the environmental impact by:
determining a first offsetting option to offset at least a portion of the first environmental impact;
determining a second offsetting option to offset at least a portion of the second environmental impact;
determining a third offsetting option to offset at least a portion of the third environmental impact;
undertaking the first offsetting option, the second offsetting option, the third offsetting option, or a combination thereof to offset a portion of the environmental impact from using the vehicle.
However, Pacheco suggests a carbon emissions credits system with carbon dioxide emissions as credits to offset a project by tracking and transferring emissions credits which can then be sold on the open market is well-known (Pacheco: abs, 5-9).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the life cycle assessment in aviation sector as suggested by Bachmann to include offsetting options for different phases of lifecycle and undertake any of these options to offset environment impact from using the vehicle as suggested by Pacheco to provide sustainability in the aviation sector (Bachmann: title). 
As to claim 2, Bachmann modified by Pacheco suggests the process wherein the vehicle comprises an aircraft (Bachmann: title).
As to claim 3, Bachmann modified by Pacheco suggests the process wherein the portion of the usage stage, for which the second environmental impact is determined, comprises a trip of the vehicle (Bachmann: air transport emissions in terms of fuel consumption, page 1302).
As to claim 4, Bachmann modified by Pacheco suggests the process wherein the portion of the usage stage, for which the second environmental impact is determined, comprises a repair operation of the vehicle (Bachmann: Fig. 3 shows use phase includes repair).
As to claim 5, Bachmann modified by Pacheco suggests the process further comprising:
determining a fourth offsetting option to offset at least a portion of each of the first, the second, and the third environmental impacts (Pacheco: carbon trading options to exchanges offsetting options between sellers and consumers of carbon dioxide emissions value, ¶9-10).
As to claim 6, Bachmann modified by Pacheco suggests the process further comprising:
offering the first offsetting option, the second offsetting option, and the third offsetting option to a plurality of different of classes of entities interacting with the vehicle (Pacheco: carbon trading options to exchanges offsetting options between sellers and consumers of carbon dioxide emissions value, ¶9-10).
As to claim 7, Bachmann modified by Pacheco suggests the process wherein the plurality of different of classes of entities interacting with the vehicle are selected from a group consisting of: a designer of the vehicle, a tester of the vehicle, a manufacturer of the vehicle, a supplier of a component for the vehicle, a purchaser of the vehicle, an operator of the vehicle, and a user of the vehicle (Pacheco: carbon trading options for vehicle driver and vehicle manufacturer, ¶5-10).
As to claim 8, Bachmann modified by Pacheco suggests the process wherein undertaking the first offsetting option, the second offsetting option, the third offsetting option, or a combination thereof to offset a portion of the environmental impact from using the vehicle occurs after one of the entities from plurality of different of classes of entities interacting with the vehicle selects one of the offsetting options (Pacheco: companies “choose to purchase the CO.sub.2 “credits” on the exchange”, ¶5).
As to claim 9, Bachmann modified by Pacheco suggests the process wherein the environmental impact of the vehicle comprises a carbon dioxide emission impact (Bachmann: CO2 in Table 5).
As to claim 10, Bachmann modified by Pacheco suggests the process wherein one of the offsetting options comprises obtaining a carbon dioxide credit (Pacheco: companies “choose to purchase the CO.sub.2 “credits” on the exchange”, ¶5)..
Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Bachmann, et al., Environmental analysis of innovative sustainable composites with
potential use in aviation sector—A life cycle assessment review, Science China, 60(9):1301-1317, August 3, 2017 in view of Pacheco, US 20150324807 (A1), further in view of van den Berg et al., WO2020067068 (A1) as evidenced by US 20210201329 (A1).  
Bachmann modified by Pacheco does not explicity suggest the process wherein one of the offsetting options comprises making a monetary donation
However, Berg suggests a system and method on environmental impact by a vehicle with a environmental levy management blockchain that tracks donation of an asset in terms of money (Berg: ¶55-56).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the life cycle assessment in aviation sector as suggested by Bachmann modified by Pacheco to include offsetting options for different phases of lifecycle and undertake any of these options to offset environment impact from using the vehicle as suggested by Berg to provide sustainability in the aviation sector (Bachmann: title). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667